Case 2:20-cv-04571-DMG-MRW Document 20-3 Filed 07/08/20 Page 1 of 6 Page ID #:94




       1    Ara Sahelian, Esq., [CBN 169257]
            SAHELIAN LAW OFFICES
       2    23276 South Pointe Drive, Suite 216
       3    Laguna Hills, CA 92653
            949. 859. 9200
       4
            e-mail: sahelianlaw@me.com
       5
       6    Attorneys for Sam Mushmel; Rajaa Mushmel
       7
       8                    UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
       9
                              (Western Division - Los Angeles)
      10
      11
      12
      13
      14
      15
      16
      17    Anthony Bouyer
                                                 CASE NO.: 2:20-cv-04571-DMG-MRW
      18              Plaintiff,
      19                                         The Honorable Dolly M. Gee
                         vs.
      20    Sam Mushmel; Rajaa                   EXHIBITS IN SUPPORT OF
      21                                         MOTION TO DISMISS [FRCP 12(b)1]
            Mushmel
      22
                    Defendants.                  Hearing Date: 8/14/2020
      23                                         Time: 9:30 AM
      24
      25
      26
      27
      28

                                   EXHIBITS TO MOTION TO DISMISS [FRCP 12(b)1]
                                                   - Page 1 -
Case 2:20-cv-04571-DMG-MRW Document 20-3 Filed 07/08/20 Page 2 of 6 Page ID #:95


                         SAHELIAN LAW OFFICES
                        23046 Avenida De La Carlota, Suite 600 . Laguna Hills, CA 92653
                      949. 859. 9200 . FAX 949. 954. 8333 . e-mail: sahelianlaw@me.com


                                         Monday, June 29, 2020



     VIA EMAIL disabilityrights@manninglawoffice.

     Mr. Joseph R. Manning, Jr.
     Manning Law APC
     20062 SW Birch Street Suite 200
     Newport Beach, CA 92660 949-200-8755


        Re: Matter: Bouyer v. Sam Mushmel , Case Number: 2:20-cv-04571-DMG-
        MRW, UNITED STATES DISTRICT COURT CENTRAL DISTRICT OF
        CALIFORNIA (Western Division - Los Angeles), The Honorable Dolly M.
        Gee
        MEET AND CONFER ON MOTION TO DISMISS

     Dear Mr. Manning,

         Anthony Bouyer, ("Plaintiff"), filed a lawsuit against defendants Sam Mushmel,
     ("Defendants"), asserting claims for Americans with Disabilities, during his visit to the
     business located at Gigis Liquor store located at 14038 Victory Blvd., Van Nuys
     (hereinafter "Site").
        The Complaint is Jurisdictionally Defective
        Plaintiff has not alleged the elements of standing in the ADA context. Conclusionary
     remarks are insufficient to establish Article III's requirement. The Complaint is devoid of
     the necessary allegations.
        a. Injury-in-fact
        1. The specific barriers (referring to sections of the ADAAG);
        2. Allege the way in which the barrier(s) are related to his disability;
        3. Which the barrier(s) denied Plaintiff full and equal use or access; or
        4. Allege how it deterred Plaintiff, on each particular occasion;
        5. Explain whether Plaintiff was on his own or with an assistant.
        The allegations are insufficient to establish standing. Plaintiff avers that he
        "[No] designated parking spaces available for persons with disabilities that complied
     with the 2010 Americans with Disabilities Act Accessibility Guidelines (“ADAAG”) on April
     30, 2020. ¶11.
        At that time, instead of having architectural barrier free facilities for patrons with
     disabilities, Defendants have: a built up curb ramp that projects from the sidewalk and

                                                             -1-
                                                                                  EXHIBIT A
Case 2:20-cv-04571-DMG-MRW Document 20-3 Filed 07/08/20 Page 3 of 6 Page ID #:96




     into the access aisle (Section 406.5). Furthermore, the curb ramp is in excess of the
     maximum grade allowed by ADAAG specifications (Section 406.1). ¶12."
         Although Plaintiff alleges that he is physically disabled, and that he visited the Site
     and encountered architectural barriers that denied him full and equal access, he does
     not allege how his disability relates to the barriers so as to deny him the "full and equal"
     access that would satisfy the injury-in-fact requirement. In other words, the Complaint
     does not connect the alleged violations to Plaintiff's disability, or indicate how he
     encountered any one of them in such a way as to impair his full and equal enjoyment of
     the Site.
         The Plaintiff in Chapman v. Pier 1 Imps. (U.S.), Inc., 631 F.3d 939, 955 used similar
     incomplete allegations. “Chapman leaves the federal court to guess which, if any, of the
     alleged violations deprived him of the same full and equal access that a person who is
     not wheelchair bound would enjoy when shopping at Pier One. Nor does he identify how
     any of the alleged violations threatens to deprive him of full and equal access due to his
     disability if he were to return to the Store, or how any of them deter him from visiting the
     Store due to his disability. Although Chapman may establish standing as to
     unencountered barriers related to his disability, the list of barriers incorporated into his
     complaint does nothing more than 'perform a wholesale audit of the defendant's
     premises.'" Chapman, 955 quoting
           Martinez v. Longs Drug Stores, Inc., No. CIV-S-03-1843 DFL CMK, 2005 U.S. Dist.
     LEXIS 23737, at 12 (E.D. Cal. Aug. 25, 2005). "Because Chapman lacked standing at
     the outset of this litigation to assert the ADA claims, the district court should have
     dismissed them." Id., 955. (Emphasis added).
         b. Actual or Imminent Injury
         For Plaintiff to have standing, he must show evidence of “concrete travel plans” to
     show "that a disabled plaintiff intends to visit a facility." Here, the Complaint is silent as
     to:
         1. Plaintiff's current residence;
         2. Distance from his residence to the Site;
         3. Previous visit(s) to the Site;
         4. Connection to the geographic area;
         5. A sincere (concrete, credible and plausible) plan to return.
         Clearly, Plaintiff has averred none of the elements sufficient to establish injury-in-fact
         and actual or imminent injury. Because Plaintiff lacks Article III standing at the outset
     of this litigation to assert the ADA claims, the Court will dismiss the action.
         This Case Rightfully Belongs in State Court
         In 2012, California heightened the pleading requirements to require specificity and
     verification of Complaints (SB 1186, CCP § 425.50) in an attempt to deter baseless
     claims and vexatious disability discrimination litigation. High-volume plaintiffs are made
                                                       -2-
Case 2:20-cv-04571-DMG-MRW Document 20-3 Filed 07/08/20 Page 4 of 6 Page ID #:97




     to pay an additional $1,000 for each case filed over 10 cases, within a 12 month period.
          This case rightfully belongs in State Court, as Plaintiff has filed a large number of
     disability discrimination cases in a relatively short time. In essence, Plaintiff has engaged
     in forum shopping, filing claims in Federal Courts as an "end-around" to State procedural
     protections. A Complaint filed on behalf of a high-frequency litigant, in a California State
     Court, must state whether the plaintiff is a high-frequency litigant, the number of
     Complaints alleging a construction-related accessibility claim that the high-frequency
     litigant has filed during the 12 months prior to filing the Complaint, the reason a plaintiff
     was in the geographic area of the defendant's business, and the reason why he desired
     to access the Defendant's business, including the specific purpose. Moreover, the
     Complaint must be verified, and if not, it is subject to a motion to strike. A Complaint filed
     by a high- frequency litigant must state in the caption "ACTION SUBJECT TO THE
     SUPPLEMENTAL FEE IN GOVERNMENT CODE SECTION 70616.5,” and it must be
     signed by the Plaintiff. Plaintiff has skirted these requirements by filing in District Court.
          California has a strong interest in protecting its citizens and businesses from abusive
     litigation and also in preventing its own laws from being misused for unjust purposes.
     Plaintiff should not be permitted an "end- around" SB 1186's reforms. Plaintiff should file
     these cases in State Court if he seeks to reap the benefits of the Unruh Civil Rights act,
     and should pay the additional $1,000 filing fee per case required to initiate these suits.
          Request that the Parties Meet and Confer
          Defendant intends to file a Motion to Dismiss under (Fed. R. Civ. P. 12(b)(1)). I am
     available to discuss these issues immediately, as we are constrained time-wise (unless
     Plaintiff is willing to stipulate to an extension to file a responsive pleading for Defendant
     to avoid a default).

                                               Yours truly,




                                           Ara Sahelian, Esq.




                                                        -3-
         Case 2:20-cv-04571-DMG-MRW Document 20-3 Filed 07/08/20 Page 5 of 6 Page ID #:98
Chapter 4: Ramps and Curb Ramps - United States Access Board                          7/7/20, 9(28 PM




                    UNITED STATES ACCESS BOARD                                                                     Search ...
                    Advancing Full Access and Inclusion for All                                                        Search ADA Guide
                                                                                                                       Search entire site


                             The Board        Guidelines & Standards           Training      Enforcement           Research


   Home > Guidelines and Standards > Buildings & Sites > About the ADA Standards > Guide to the ADA Standards > Chapter 4: Ramps and Curb Ramps


  Chapter 4: Ramps and Curb Ramps
                                                                                                                      ADA STANDARDS

      Where Ramps and Curb Ramps are Required [§303.4]                                                                 About the ADA Standards
      Ramp Requirements [§405]
      Curb Ramps [§406]                                                                                                ADA Standards
      Common Questions
                                                                                                                       Guide to the Standards

                                                                                                                         About this Guide
   This guide explains requirements in the ADA Standards for ramps and curb ramps.                                       Chapter 1: Using the
                                                                                                                         ADA Standards
  Where Ramps and Curb Ramps are Required [§303.4]
                                                                                                                         Chapter 2: New
   Ramps and curb ramps are required along accessible routes to span changes in level greater than ½”.                   Construction
   Elevators and, under certain specified conditions, platform lifts, can be used as an alternative. Portions of
   accessible routes with running slopes steeper than 5% also must be treated as ramps.                                  Chapter 2: Alterations
                                                                                                                         and Additions
                                          Ramp Requirements [§405]
                                                                                                                         Chapter 3: Floor and
                                                                                                                         Ground Surfaces

                                                                                                                         Chapter 3: Clear Floor
                                                                                                                         or Ground Space and
                                                                                                                         Turning Space

                                                                                                                         Chapter 3: Operable
                                                                                                                         Parts

                                                                                                                         Chapter 3: Protruding
                                                                                                                         Objects

                                                                                                                         Chapter 4: Accessible
                                                                                                                         Routes

                                                                                                                         Chapter 4: Entrances,
                                                                                                                         Doors, and Gates

                                                                                                                         Chapter 4: Ramps and
                                                                                                                         Curb Ramps

                                                                                                                         Chapter 4: Elevators
                                                                                                                         and Platform Lifts

                                                                                                                         Chapter 4: Accessible
                                                                                                                         Means of Egress

                                                                                                                         Chapter 5: Parking
                                                                                                                         Spaces

                                                                                                                         Chapter 5: Passenger
                                                                                                                         Loading Zones



                                                                                      EXHIBIT B
                                                                                                                         Chapter 5: Stairways



https://www.access-board.gov/guidelines-and-standards/buildings-an…tandards/guide-to-the-ada-standards/chapter-4-ramps-and-curb-ramps         Page 1 of 18
Case 2:20-cv-04571-DMG-MRW Document 20-3 Filed 07/08/20 Page 6 of 6 Page ID #:99




                                                             EXHIBIT B
